[Cite as State v. Goyal, 2021-Ohio-1907.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals No. L-20-1207

        Appellee                                  Trial Court No. CR0201303187

v.

Amit Goyal                                        DECISION AND JUDGMENT

        Appellant                                 Decided: June 4, 2021

                                            *****

        Julia Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Jeremy Levy, for appellant.

                                            *****

OSOWIK, J.

        {¶ 1} This is an accelerated appeal of a November 16, 2020 judgment of the

Lucas County Court of Common Pleas, denying appellant’s June 20, 2020 Crim.R. 32.1

motion to withdraw a negotiated plea entered on May 30, 2014. For the reasons set forth

below, this court affirms the judgment of the trial court.
      {¶ 2} Appellant, Amit Goyal, sets forth the following two assignments of error:

      1: It is a manifest injustice for an attorney to misrepresent to a defendant that a

conviction is expungable [].

      2: Whether relying on ineffective counsel’s advice is a valid reason for a delay in

filing a motion to withdraw a plea.

      {¶ 3} The following undisputed facts are relevant to this appeal. On December

18, 2013, appellant was indicted on one count of burglary, in violation of R.C. 2911.12, a

felony of the second degree, and one count of menacing by stalking, in violation of R.C.

2903.211, a felony of the fourth degree.

       {¶ 4} On May 30, 2014, pursuant to a negotiated plea agreement, appellant pled

no contest to the lesser offense of menacing by stalking. In exchange, the burglary

offense was dismissed. The matter was set for a sentencing hearing.

       {¶ 5} On July 9, 2014, appellant was sentenced to a three-year term of

community control. No prison time was imposed and no direct appeal was taken. On

June 12, 2017, appellant’s community control was terminated.

       {¶ 6} On June 20, 2020, appellant filed a Crim.R. 32.1 motion to withdraw the

May 30, 2014 negotiated guilty plea.

       {¶ 7} In support of the motion, appellant asserted that his 2014 plea was

compromised based upon informal text communications in which trial counsel conveyed




2.
to appellant that he could seek an expungement in the future by filing a motion with the

trial court.

       {¶ 8} Specifically, appellant asserts that trial counsel conveyed that the

conviction would be, “eligible for expungement.” (Emphasis added). The conviction

was not eligible for expungement.

       {¶ 9} On July 27, 2020, appellee filed a brief in opposition to appellant’s Crim.R.

32.1 motion to withdraw. On August 26, 2020, counsel for appellant furnished

screenshots of text messages between trial counsel and appellant regarding requesting an

expungement of the conviction from the trial court in the future.

       {¶ 10} Appellant states on appeal that he was advised, “by his former counsel that

[he] could file for expungement three (3) years after the termination of his probation.”

(Emphasis added).

       {¶ 11} The record reflects that at no point during any trial court proceedings was

the issue of expungement raised or referenced by any party. Appellant was

understandably disappointed upon learning in 2020 that his conviction was not eligible

for expungement consideration.

       {¶ 12} Appellant does not maintain, nor does the record reflect, that any

assurances were made to appellant from any source regarding the certainty of a future

grant of expungement of the subject conviction.

       {¶ 13} On November 16, 2020, the trial court denied appellant’s motion to

withdraw. The trial court determined in relevant part:




3.
              [The] court inquired at plea whether defendant had been promised

       anything to induce him into entering the plea, and he responded, with

       counsel by his side, that he had not been so promised. At sentencing * * *

       nobody mentioned anything about sealing records. As a result, the court

       does not find that any manifest injustice is present in denying defendant’s

       motion. (Emphasis added).

       {¶ 14} This appeal ensued.

       {¶ 15} In the first assignment of error, appellant asserts that the trial court abused

its discretion in denying appellant’s motion to withdraw given the texts between appellant

and trial counsel regarding filing a future request with the trial court seeking

expungement. We do not concur.

       {¶ 16} Establishing an abuse of discretion requires more than showing an error in

law or judgment. Rather, it must be shown that the disputed trial court action was

unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

450 N.E.2d 1140 (1983).

       {¶ 17} Crim.R. 32.1 establishes that, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest injustice

the court after sentence may set aside the judgment or conviction and permit the

defendant to withdraw his or her plea.” (Emphasis added).

       {¶ 18} As conveyed in a case encompassing analagous post-sentence Crim.R. 32.1

motion manifest injustice considerations, “[M]anifest injustice relates to some



4.
fundamental flaw in the proceedings which results in a miscarriage of justice or is

inconsistent with the demands of due process * * * [M]anifest injustice has been defined

as a clear or openly unjust act. Under this standard, a post[-]sentence withdrawal motion

is allowable only in extraordinary cases.” State v. Brown, 167 Ohio App.3d 239, 2006-

Ohio-3266, 854 N.E.2d 583, ¶ 5 (Dist). (Emphasis added).

       {¶ 19} In conjunction with the above, it is well-established that a final judgment of

conviction precludes the defendant from raising any defense or claimed lack of due

process that was raised, or could have been raised, at trial. State v. Ishmail, 67 Ohio

St.2d 16, 423 N.E.2d 1068 (1981).

       {¶ 20} This court has consistently held that a motion to withdraw a guilty plea

pursuant to Crim.R. 32.1 is a post-conviction proceeding, which is encompassed by the

doctrine of res judicata. State v. Hill, 6th Dist. Lucas No. L-14-1088, 2014-Ohio-4865, ¶

8.

       {¶ 21} Further, while post-sentence Crim.R. 32.1 motions are not strictly governed

by statutory time limits in their filing, they are nevertheless subject to res judicata

implications. State v. Plassman, 6th Dist. Fulton No. F-07-036, 2008-Ohio-3842, ¶ 24.

       {¶ 22} In applying the above-delineated governing legal principles to the instant

matter, we find that the informal text communications between appellant and trial counsel

regarding future expungement conjecture, in the absence of additional, compelling

evidence or precedent, do not constitute a fundamental due process flaw in the




5.
proceedings so as to demonstrate the type of extraordinary case warranting a Crim.R.

32.1 manifest injustice finding.

       {¶ 23} We further find that, regardless of the adverse manifest weight

determination, appellant’s arguments fail on the basis of res judicata. The subject plea

and sentence occurred in 2014, no direct appeal was taken, and the case concluded in

2017. As such, the matter is res judicata.

       {¶ 24} Accordingly, as appellant has not demonstrated a manifest injustice and the

matter is res judicata, we find appellant’s first assignment of error not well-taken.

       {¶ 25} In appellant’s second assignment of error, appellant similarly asserts that

his six-year delay in filing a Crim.R. 32.1 post-sentence motion to withdraw the plea was

justified.

       {¶ 26} However, the trial court’s November 16, 2020 denial of appellant’s motion

was not based upon timeliness considerations. Conversely, the record reflects that the

trial court denied the motion upon the merits. The trial court plainly concluded that it did

not, “[F]ind that any manifest injustice is present in denying defendant’s motion.”

Timeliness was not raised or referenced by the trial court.

       {¶ 27} Nevertheless, with respect to appellant’s timeliness assertions, appellant

relies upon State v. Ayesta, 8th Dist. Cuyahoga No. 101383, 2015-Ohio-1695.

       {¶ 28} In contrast to the instant case, the court in the Ayesta case specifically cited

a four-year delay in the filing of the Crim.R. 32.1 motion to withdraw as one of the

reasons for the motion denial.




6.
       {¶ 29} By contrast, the trial court in this case never cited or referenced appellant’s

six-year delay in filing the motion in the denial of the motion. The record is devoid of

evidence reflecting that timeliness was a factor in the denial.

       {¶ 30} Wherefore, we find the second assignment of error unpersuasive given the

absence of evidence that timeliness was a basis of the motion denial and, regardless, the

matter is res judicata on the same basis as was discussed above in response to the first

assignment of error. Accordingly, we find appellant’s second assignment of error not

well-taken.

       {¶ 31} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
CONCUR.                                         _______________________________
                                                            JUDGE

Gene A. Zmuda, P.J.                             _______________________________
CONCURS AND WRITES                                          JUDGE
SEPARATELY.




7.
ZMUDA, P.J.

       {¶ 32} I agree with the majority’s conclusion that appellant has not demonstrated a

manifest injustice in this case. I write separately because I do not reach this decision

based upon principles of res judicata, but rather conclude that appellant’s motion fails on

the merits.

       {¶ 33} I also note that the text message conversation between appellant and his

trial counsel were not before the trial court at the time of its November 16, 2020 order

denying appellant’s motion to withdraw his plea. Appellant introduced the screenshots of

his text message conversation with trial counsel into the record by attaching them to his

December 2, 2020 motion for reconsideration of the trial court’s order denying the

motion to withdraw his plea. Without waiting on a decision from the trial court on his

motion for reconsideration, appellant filed a notice of appeal from the trial court’s

November 16, 2020 order, thereby giving rise to the present appeal. Since the

screenshots referenced by appellant in his brief were made part of the record only after

the trial court issued the decision that is the subject of this appeal, it is inappropriate for

us to consider the substance of those messages in ascertaining whether the trial court

properly denied appellant’s motion to withdraw his plea.

       {¶ 34} Excluding the text message conversation of the analysis, we are left with

nothing more than appellant’s self-serving allegation that his trial counsel represented to

him that his conviction would be eligible for expungement. Appellant attached no

affidavit to his motion to withdraw his plea, and he included no additional evidentiary




8.
materials to support the motion. Because appellant’s motion to withdraw his plea is

supported by nothing more than appellant’s bare allegations, and in light of the plea

colloquy that was reviewed by the trial court prior to rendering its decision, I agree with

the majority’s conclusion that the trial court did not err in finding that appellant failed to

establish a manifest injustice that would justify the postsentence withdrawal of his plea.

       {¶ 35} With this additional clarification in mind, I concur.




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.